Citation Nr: 1317617	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  12-16 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether a clear and unmistakable error (CUE) occurred in the January 2007 rating decision in failing to award an effective date earlier than May 19, 2006 for the grant of service connection and a compensable rating for scars, left fifth finger.

(The issue of entitlement to service connection for cellulitis is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Michael W. Zimecki, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from May 1972 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran had a hearing before the undersigned in August 2012.  A transcript of the proceeding has been reviewed and associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The January 2007 rating decision's award of an effective date of May 19, 2006 for the grant of service connection and a compensable rating for scars, left fifth finger, was consistent with the evidence then of record and the law in effect at that time.

2.  To the extent there was error in the January 2007 rating decision, the record does not reflect that had it not been made, it would have manifestly changed the outcome; it is not absolutely clear that a different result would have ensued.



CONCLUSION OF LAW

The January 2007 rating decision, which awarded an effective date of May 19, 2006 for the grant of service connection and a compensable rating for scars, left fifth finger, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The first matter to address is whether the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), is applicable to the claim of CUE.  In Livesay v. Principi, 15 Vet. App, 165 (2001), the United States Court of Appeals for Veterans Claims (Court) noted that although the VCAA was potentially applicable to all pending claims, there were instances where the VCAA had no application as a matter of law.  Id at 178.  The Court noted that the VCAA added a new section 5100 of Title 38 of the United States Code and that a "claimant" as defined by the new 38 U.S.C. § 5100 included a person applying for or seeking benefits under part II or III of Title 38, but could not encompass a person seeking revision of a final decision based on CUE pursuant to sections 5109A and 7111.  Id at 179.  Thus, the Court held that the VCAA did not apply to claims of CUE.  Therefore, no further discussion of the VCAA is warranted in this decision.

CUE

In a January 2007 rating decision, the RO granted entitlement to service connection for scars, left fifth finger, and assigned a 10 percent disability rating, effective from May 19, 2006.  The rating decision also continued the Veteran's noncompensable rating for lymphangitis.  In February 2007, the Veteran disagreed with the rating assigned for his lymphangitis; however, there was no reference to the effective date assigned for the lymphangitis.  Moreover, the Veteran did not file a timely notice of disagreement or otherwise express disagreement with the rating decision with respect to the rating and effective date assigned for the associated scars, left fifth finger, and, consequently, the January 2007 rating decision became final with respect to the scars, left fifth finger.  38 U.S.C.A. § 7105(c) (West 2002); see also 38 C.F.R. § 3.156(b) (2012).  The Veteran now is claiming that the January 2007 rating decision involved CUE for failing to award an effective date earlier than May 19, 2006 for the grant of service connection for scars, left fifth finger.  

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  There must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43.

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k) (2012).

The Court has propounded a three-pronged test to determine whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  

Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. at 313-14; see also Wilson v. West, 11 Vet. App. 383, 386 (1998).

The revision of a final rating decision based on CUE generally will involve the assignment of an earlier effective date for those benefits involved because the governing regulation requires that benefits be paid "as if the corrected decision had been made on the date of the reversed decision."  38 C.F.R. § 3.105(a).  

In general, where a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(b) (2006).  The effective date for increases is generally the date of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  With respect to disability compensation, the earliest effective date that may be assigned is the date as of which it is factually ascertainable that an increase in disability has occurred if the claim is received within one year from such date otherwise the effective date is the date of claim.  38 C.F.R. § 3.400(o)(2).  

As noted above, in a January 2007 rating decision, the RO granted entitlement to service connection for scars, left fifth finger, and assigned a 10 percent disability rating, effective from May 19, 2006.  The Veteran did not appeal that decision.

In March 2009, the Veteran claimed that the January 2007 rating decision contained CUE in failing to award an effective date earlier than May 19, 2006 for the grant of service connection and a compensable rating for scars, left fifth finger.  Specifically, the Veteran contends that claims for entitlement to service connection for lymphangitis, fifth finger, including those received on October 3, 1996 and March 27, 2001 also raised the claim of entitlement to service connection for scars, left fifth finger, as secondary to the lymphangitis and that the RO's failure to adjudicate the scar claim meant the claim still was pending at the time of the grant of entitlement to service connection in January 2007.

Initially, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the RO's failure to address an implied claim is properly challenged through a motion of CUE.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); see also Andrews v. Nicholson, 421 F.3d 1278, 1283 (Fed. Cir. 2005).  As such, the Veteran's claim has appropriately been styled and adjudicated as a motion of CUE.

As to the existence of an implied or informal claim, the law requires VA to "give a sympathetic reading to the veteran's filings by 'determining all potential claims raised by the evidence, applying all relevant laws and regulations.'"  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)); see also Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the Veteran's substantive appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  But in determining whether an informal claim has been made, VA is not required to read the minds of the Veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).  That is, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, 12 Vet. App. at 35; Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Moreover, it is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Criswell v. Nicholson, 20 Vet. App. 501 (2006); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing); Brannon, 12 Vet. App. at 35; 38 C.F.R. § 3.27 (1945) (stating that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"); 38 C.F.R. § 3.1(p) (2012) (defining "claim" as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit").

In this case, the Veteran filed a claim for benefits that was received on February 25, 1986.  The claim form included no mention of a left fifth finger scar or problems therewith and noted that the nature of the sickness, disease, or injury claimed was "cellulitis" that had been treated in August 1972 during service.  In a March 1986 statement the Veteran clarified that he had lymphangitis and cellulitis.  

Service connection for lymphangitis and cellulitis was denied in a May 1986 rating decision.  In June 1986, the Veteran filed a Notice of Disagreement in which he again failed to mention problems with scars of the left fifth finger.  A July 1986 SOC continued the denial of the Veteran's claims and the Veteran appealed the decision to the Board.  During an October 1986 hearing, the Veteran testified that his hand was currently swollen.  The Veteran was asked whether there was "any recurrence of active swelling with redness, pain and tenderness?"  Hearing transcript, p. 9.  He replied that it did hurt while he was still in service.  When asked, "[h]ow about after the service," he replied "I can't honestly say that it did, but as I stated before, my finger, my little finger, as you can see, it's bigger than the one on my right hand."  Id.  He further stated that he could move the finger and that he had not sought treatment after service.  In a February 1987 decision, the Board denied the claims.

Service treatment records received prior to the final adjudication of the Veteran's February 1986 claim indicated hospitalization in August 1972 for swelling and pain in the left fifth digit that was diagnosed as a subcutaneous infection, left fifth finger, and for which the Veteran underwent surgery that involved incision and drainage of the area.  The Veteran's May 1974 separation examination noted scars on the right knee and left wrist, but no scars on the left fifth finger.

The Veteran's statements during this initial claims period failed to mention any problems with scars of the left fifth finger.  

The Veteran next filed a claim for service connection benefits that was received on October 3, 1996.  At that time, he indicated that he wanted "to reopen my claim for service connected disability.  I had hand surgery on my left hand at Paris Island 8-72.  I also had blood poisoning to my left hand.  My condition has worsened over the years."  Again, the Veteran failed to explicitly reference scars of the left fifth finger and he did not submit any additional information with his claim.  In an October 1996 letter, the RO indicated that the Veteran's claim was not reopened and that he needed to submit new and material evidence to do so.  The Veteran did not file any documentation during the year following the claim and therefore the denial is final.  38 C.F.R. §§ 3.156(b), 20.1103 (2012).  

The Veteran failed to submit any additional information until March 27, 2001, when he requested that the RO "reopen my case for service connection hand problems; also I wish to appeal my case that was denied."  A May 2001 VA treatment record noted complaints of pain in the left fifth finger that was worse during the winter when it was cold.  He did not notice any change in the color of the skin when experiencing such problems.  On examination of the left fifth finger, there were noted scars from a previous drainage site on the dorsum of the left little finger.  There was noted limitation of flexion of the finger, but without edema or erythema of the skin.  The Veteran was referred to the VA Disability Examination Clinic.  

During a subsequent May 2002 RO hearing, the Veteran claimed to have reported pain and coldness in his left fifth finger at discharge and after service.  He did not, however, attribute any such problems to his scars or otherwise mention scars of the left fifth finger.  

The Veteran was afforded a VA examination for his left fifth finger in April 2004.  At that time, the Veteran reported his in-service surgery in August 1972 that involved incision and drainage of the left fifth finger.  As to current problems, he reported intermittent numbness, feelings of cold, and an inability to fully flex his finger at the metacarpophalangeal and first interphalangeal joints.  On examination, there was evidence of scarring along the previous incision and drainage site and the Veteran's limited finger flexion prevented him from making a fist.  Otherwise, he had normal function of the fingers and good blood supply to the hand.

In a May 2004 statement, the Veteran contended that he should be service connected for cellulitis with an effective date of 1972.  He did not mention problems with his scars of the left fifth finger.

A VA examination report of July 2006 notes the Veteran's report of not being able to bend the left fifth finger and that it was cold and painful.  The pain was intermittent and exacerbated by cold or warm weather.  He also reported redness in the finger.  The finger was also tender, weak, unstable and stiff.  Physical examination revealed the left finger scar was tender to palpation.
 
Based on the evidence that was of record at the time of the January 2007 rating decision, and the law as it stood at that time, the Board concludes that the January 2007 rating decision did not contain CUE with respect to the failure to award an effective date earlier than May 19, 2006 for the grant of service connection and a compensable rating for scars, left fifth finger.  

The Veteran's February 25, 1986 filing did not include an express or implied claim for entitlement to service connection for scars of the left fifth finger.  Although the Veteran's representative has contended that the Veteran's service treatment records had not been associated with the claims file prior to the adjudication of his claims at that time, this clearly is inaccurate as the adjudications of record referenced the service treatment records.  Moreover, to the extent that any service treatment records were missing at this time, a breach of the duty to assist cannot constitute CUE.  38 C.F.R. § 20.1403(d)(2) (2012); see also Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In any case, the Board cannot conclude that the mere notation of surgical incisions on the left fifth finger during service in any way raises a claim for problems related to resulting scars of the left fifth finger occurring many years later.  As noted, the treatment records document the surgery, but also indicate that the wound eventually closed and the service treatment records show no ongoing complaints related to any resulting scars.  Indeed, although the Veteran's separation examination noted multiple scars it failed to note any scars of the left fifth finger.  Based on the foregoing, the Board concludes that the evidence of record in January 2007 did not compel a finding that a formal or informal claim for service connection benefits with respect to the Veteran's left fifth finger scar had been raised prior to the Board's February 1987 decision that could allow for the assignment of an effective date prior to May 19, 2006.

As to the October 3, 1996 petition to reopen his claim for service connected disability, there again is no basis for finding that the Veteran's statement raised the issue of entitlement to service connection for scars of the left fifth finger.  The Veteran submitted no additional evidence at this time and the record at that time was wholly devoid of any mention of scars of the left fifth finger, to include any problems with such scars.  To the extent that the Veteran's representative is arguing that VA treatment records showing scars were constructively in the possession of VA at the time of the claim and letter from the RO, pursuant to the Court's holding in Bell v. Derwinski, 2 Vet. App. 611 (1992), the claims file includes no medical records subsequently added to the file that were in existence at this time period.  VA records dated in 2001 indicated that the Veteran had a primary care physician and was not interested in obtaining a primary care physician at VA.  Based on the foregoing, the Board concludes that the evidence of record in January 2007 did not compel a finding that a formal or informal claim for service connection benefits with respect to the Veteran's left fifth finger scar had been raised in the October 1996 petition that could allow for the assignment of an effective date prior to May 19, 2006.  

Finally, the Veteran and his representative have advanced the argument that the March 27, 2001 statement should have been interpreted by the RO as encompassing a claim for entitlement to service connection for scars of the left fifth finger.  In that regard, the Board recognizes that the March 2001 statement did request that the RO reopen his claim for service connection for "hand problems."  In light of the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that when a claimant makes a claim he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled, the Board cannot definitively conclude that on its face the March 2001 statement did not include the issue of entitlement to service connection for scars of the left fifth finger.  That said, there simply is no evidence of record, until the examination was conducted in conjunction with the May 19, 2006 claim, that indicated there was impairment associated with the Veteran's scars of the left fifth finger.

In reaching this conclusion, the Board acknowledges the May 2001 VA treatment record that noted scars on the left fifth finger due to the in-service incision and drainage and pain and limited flexion of the finger.  Significantly, however, the treatment record does not attribute the limited flexion, pain, or any other problems to the Veteran's scars and the Veteran did not subjectively report any problems with his scars at that time.  Indeed, the Veteran reported that his finger pain was worse with cold weather, rather than any factor relating to scars.  Moreover, although the April 2004 VA examination report documented scars of the left fifth finger that were the result of in-service incisions and included complaints of intermittent numbness, cold feeling, and an inability to fully flex the metacarpophalangeal or first interphalangeal joints, which prevented the Veteran from making a fist, the VA examiner did not link any of the above problems to the scars of the left fifth finger and the Veteran did not report ongoing problems associated with the scars of the left fifth finger.  Thus, the medical evidence of record documented left fifth finger pain, limited flexion, numbness, and other problems, but no lay or medical statement attributed those problems to the Veteran's left fifth finger scars.

The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006), citing Brannon, 12 Vet. App. at 35.  In this case, the Board is unable to construe the claim for service connection for "hand problems" to encompass the Veteran's scars of the left fifth finger because there is no lay or medical evidence during this time period that indicates problems with the scars of the left fifth finger.  The mere notation of the existence of such scars is insufficient to put the RO on notice that the Veteran intended his claim for "hand problems" to encompass the left fifth finger scars, as the lay and medical evidence failed to suggest any "problems" with the scars that could be interpreted as a part or natural extension of the March 2001 "hand problems" claim.  See generally Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007) (holding that in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefit).

In addition, the claims file contains no other communication from the Veteran or his representative indicating intent to seek, or a belief in entitlement to, service connection for scars of the left fifth finger prior to May 19, 2006, the current effective date assigned.  38 C.F.R. §§ 3.1(p), 3.155(a).  There is no provision in the law for awarding an earlier effective date based on evidence that problems with scars of the left fifth finger existed from the time of his military service.  While VA is obligated to consider all possible bases for compensation, this does not mean that it must consider claims that have not been raised.  Dunson v. Brown, 4 Vet. App. 327, 330 (1993).   The Board is bound by the applicable law and regulations as written and it has no power to grant benefits not authorized by law.  38 U.S.C.A. § 7104(c).

The Veteran's representative has cited the case of Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004), for the argument that the VA failed to sympathetically adjudicate a prior informal claim for benefits.  However, in Moody, the informal claim at issue was a 1982 VAF 21-526, in which the Veteran circled the word "pension" at the top of the application, but also stated that his headaches and nervous condition originated in 1966 at the same time as his service-connected prostatitis.  The Federal Circuit held that the Board failed to sympathetically read this pleading as an earlier 1982 informal claim for secondary service connection for a psychiatric disorder.  However, the Moody case can be distinguished from the present matter, because here, the Veteran failed to demonstrate an intent to apply for benefits or even an identification of the benefits sought for scars of the left fifth finger.  There was no discussion of impairment due to scars in his February 1986, October 1996, or March 2001 claims, in his service treatment records, the May 2001 VA treatment record or other VA treatment records, the April 2004 VA examination, or in any other lay or medical evidence of record prior to May 19, 2006.

The Board is cognizant of the "implicit denial rule" articulated by the Federal Circuit and the Court.  The Federal Circuit has determined that where a claim, including a reasonably raised claim under a sympathetic reading, is not acted upon by the agency decision maker, it is deemed denied.  Andrews v. Nicholson, 421 F.3d 1278, 1284 (Fed. Cir. 2005).  The Federal Circuit Court subsequently held that when a claimant files more than one claim with the RO at the same time, if the RO acts on one of the claims but fails to specifically address the other, the second claim is deemed denied and the appeal period begins to run.  Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006).  The Court, for its part, has held that, for a claim to be deemed denied, there must be a recognition of the substance of the claim in a decision, from which the claimant could reasonably deduce that the claim had been adjudicated, or an explicit subsequent adjudication of a claim for the same disability.  Ingram v. Nicholson, 21 Vet. App. 232, 255 (2007).  The Court in Ingram interpreted Deshotel and Andrews to stand for the proposition that, where an RO decision discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not "specifically" deny that claim.  Id.  The key question in the implicit denial inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well.  Adams v. Shinseki, 568 F.3d 956, 962-963 (Fed. Cir. 2009).  But all of the above holdings of the Federal Circuit and the Court presuppose a finding that a claimant had in fact filed a claim.  In this case, the Board has found that the Veteran did not in fact have an informal claim pending for service connection for scars of the left fifth finger prior to May 19, 2006, even with a sympathetic reading of the Veteran's 1986, 1996, and 2001 pleadings.  It follows that the "implicit denial rule" holdings are inapplicable to the present case.

Even were the Board to presume that any or all of the February 1986, October 1996, or March 2001 statements constituted a claim for entitlement to service connection for scars of the left fifth finger, such a conclusion would not have manifestly changed the outcome of the January 2007 rating decision, as the Veteran failed to meet the criteria for a compensable rating for his left fifth finger scar at any time prior to July 25, 2006, the date of the examination which first found that the Veteran had tender scars.  This is the first showing in the claims folder that the Veteran had scars that warranted a compensable rating.  

In that regard, between the time of filing the February 1986, October 1996, and March 2001 statements and the January 2007 rating decision the diagnostic criteria for evaluating skin disorders, including 38 C.F.R. § 4.118, DCs 7800-7805, were revised effective August 30, 2002.  As to the applicability of the differing criteria, the Veteran is entitled to the application of the version of the regulation that is more favorable to him from the effective date of the new criteria, but only the former criteria are to be applied for the period prior to the effective date of the new criteria.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003).

In any case, prior to August 30, 2002, under Diagnostic Code 7803, a maximum evaluation of 10 percent was assigned in cases of poorly nourished superficial scars, with repeated ulceration.  38 C.F.R. § 4.118 (1986).

Under Diagnostic Code 7804, a maximum evaluation of 10 percent was warranted in cases of superficial scars noted to be tender and painful on objective demonstration.  Id.

Diagnostic Code 7805, which was not substantially revised, reflects that other scars may be limited on the basis of limitation of function of the affected part.  Id.

Pursuant to the August 2002 revisions, Diagnostic Code 7801, which previously concerned third degree burn scars, addresses scars other than the head, face, or neck that are deep or cause limited motion.  A 10 percent evaluation is assigned for an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent evaluation is warranted for an area or areas exceeding 12 square inches (77 sq. cm.).  A 30 percent evaluation is in order for an area or areas exceeding 72 square inches (465 sq. cm.).  A 40 percent evaluation contemplates an area or areas exceeding 144 square inches (929 sq. cm.).  A "deep" scar is one associated with underlying soft tissue damage.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined.  38 C.F.R. § 4.118 (2003).

Under the revised provisions of Diagnostic Code 7803, a maximum evaluation of 10 percent is assigned in cases of superficial and unstable scars.  A "superficial" scar is one not associated with underlying soft tissue damage, whereas an "unstable" scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Id.

Under the revised provisions of Diagnostic Code 7804, a maximum evaluation of 10 percent is warranted in cases of superficial scars that are painful on examination.  Under this section, a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  See 38 C.F.R. § 4.68 (addressing VA's amputation rule).

As noted, Diagnostic Code 7805 was left essentially unchanged in the 2002 regulatory revisions.  See 38 C.F.R. § 4.118 (1986) and (2003).

The Veteran's current 10 percent rating for his scar, effective from May 19, 2006, is for the scar of the left fifth finger that was painful on examination.  As discussed extensively above, however, there is no lay or medical evidence of a painful scar prior to May 19, 2006, such that a 10 percent rating under either the old or revised Diagnostic Code 7804 would be warranted.  The May 2001 VA treatment record noted scars on the left fifth finger due to the in-service incision and drainage and pain and limited flexion of the finger, but did not attribute the limited flexion, pain, or any other problems to the Veteran's scars and the Veteran did not subjectively report any problems with his scars at that time.  Indeed, the Veteran reported that his finger pain was worse with cold weather, rather than any factor relating to scars.  Moreover, although the April 2004 VA examination report documented scars of the left fifth finger that were the result of in-service incisions and included complaints of intermittent numbness, cold feeling, and an inability to fully flex the metacarpophalangeal or first interphalangeal joints, which prevented the Veteran from making a fist, the VA examiner did not link any of the above problems to the scars of the left fifth finger and the Veteran did not report ongoing problems associated with the scars of the left fifth finger.  Thus, the medical evidence of record documented left fifth finger pain, limited flexion, numbness, and other problems, but no lay or medical statement attributed those problems to the Veteran's left fifth finger scars until the examination that was conducted in conjunction with the May 19, 2006 claim.  For these reasons, clear and unmistakable error in not assigning an effective date earlier than the date of the May 19, 2006 claim is not shown.  

In essence, to assign the Veteran an effective date prior to May 19, 2006 with a noncompensable rating for that time period would not have changed the outcome of his overall rating for the residuals of his service-connected lymphangitis.  Accordingly, even were the Board to presume that the February 1986, October 1996, and/or March 2001 statements constituted a claim for service connection for the scar of the left fifth finger, the Board concludes that the January 2007 rating decision does not include the kind of error of fact or law which would compel a conclusion that the result would have been manifestly different but for the alleged error, and there is no basis upon which to find CUE in that decision.  The evidence of record in January 2007 did not compel a finding of a compensable rating for the Veteran's scar of the left fifth finger prior to the date of the May 19, 2006 claim.  To the extent that the Veteran's claim encompasses a request for a reweighing of the evidence, such is impermissible in a CUE claim.  Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel v. Brown, 6 Vet. App. 242 (1994).

In conclusion, the January 2007 rating decision that assigned an effective date of May 19, 2006 for the grant of entitlement to service connection for scars of the left fifth finger was based on the evidence and law as it then existed.  The Board finds that there was no error in the January 2007 rating decision that was undebatable and of the sort which, had it not been made would have manifestly changed the outcome at the time it was made.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105(a) (2012).


ORDER

Inasmuch as the January 2007 rating decision's failure to award an effective date earlier than May 19, 2006 for the grant of service connection for scars, left fifth finger, was not the product of CUE, the benefit sought on appeal is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


